Title: From James Madison to James Monroe, 6 July 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpr. July 6. 1823
        
        Tho’ sorry to trouble you so often I must ask the further favor of you to let me have from the War Dept. a copy of Genl. Harrison’s letter of Resignation. It bears date the eleventh of May 1814. Also a copy of the letter of the Secy. of war acknowledging its receipt; date May 24. Also copy of the Secy’ letter to Harrison of May 28. accepting the Resignation of Harrison. Yrs. always
        
          James Madison
        
      